Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Drawings
3.		The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the hinge” of figure 13, “cover unit” of a steering wheel in figure 16A, or “upper region” of the “cover unit” of a steering wheel in figure 16A, as described in the specification and considered pertinent in understanding the scope of interpretation regarding claims 5 and 20 (see 112 rejection below).  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 5 and 20 claims the flexible display to extend to the front of the steering wheel when the display device is activated and be minimized to a part of the steering wheel when the display device is deactivated.
The current application’s originally filed specification describes the flexibility of the display via the following support:
Summary page 3 lines 5-7, page 6 lines 1-3,  page 9 lines 17-19, pages 10-11 lines 18-19 and 1-2, page 12 lines 13-15, page 13 lines 13-16 all repeat the same subject matter describing the display to extend to the front region and be reduced to the upper region of the steering wheel respectively when the display is activated and deactivated (note the difference in wording of the display to be “reduced”). The specification does not utilize the wording of “minimized” outside of the originally filed claims.
Figure 13 and page 40 describes “when a display device is activated, a flexible display may be extended from a hinge (see drawing objection) above and thus may be furnished to the front display device of a steering wheel. On the other hand, when an airbag is activated, a flexible display may be reduced to a hinge part above so that an airbag can be deployed without hindrance.”
Figure 16A and pages 44-45 describes the only other instance of a display “reduced” in that “when a display device is activated, the display device may be deployed by being extended from a cover unit. On the other hand, when a display device is deactivated, the display device may be reduced to the upper region of the cover unit [of the steering wheel].”
Therefore, only two instances infer support for claim 5’s language of “minimized” in figure 13 that a flexible display may extend and “be reduced” to a hinge part and/or figure 16A the flexible display may be extended and “be reduced” to the upper region of the cover unit of the steering wheel. However, figure 13 does not properly identify a hinge nor does the written specification describe how a display can “be reduced" and figure 16A does not properly identify an upper region or cover unit of the steering wheel nor does the written specification describe how a display can “be reduced”.
Without a proper description/identification of how the claim language of claim 5 is performed the claim is found non-enabled by the specification. An art rejection is not deemed proper at this point in prosecution without applicant’s intended patent coverage particularly identified in regards to claim 5 (see 112 indefinite rejection).

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim states to “minimize” the display to a part of the steering wheel without claiming how such a function is performed. The plain meaning of “minimized” does not enable one skilled in the art to make or use the invention nor does the specification particular point out how the subject is to be performed or interpreted.

Claim Rejections - 35 USC § 103
6.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-11, 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy et al. (US Patent Application Publication 2015/0142246), herein after referred to as Cuddihy, in view of Piao et al. (US Patent Application Publication 2019/0212819), herein after referred to as Piao.
Regarding independent claim 1, Cuddihy discloses a method of activating an airbag device in a moving object (Figure 9 and paragraphs [0032]-[0034] describes to disable/deactivating an airbag 225 in a steering wheel 115 when the steering wheel is in a stowed position when vehicle 100 is operated in an autonomous mode and enable/activate airbag 225 when the steering wheel 115 is in the operational position in the manual mode.), the method comprising: 
determining a driving mode of the moving object (Figure 1 reference moving object/vehicle 100 described in paragraph [0026] to perform different operations based on the operating mode of the vehicle being autonomous or manual. The description of performing different functions “when the vehicle 100 is operating in the manual/autonomous mode” describes an inherent determination of the manual/autonomous mode to perform the described functions.); 
determining whether or not to activate the airbag device based on the driving mode of the moving object (Figure 9 and paragraphs [0032]-[0034] describes to disable/deactivating an airbag 225 in a steering wheel 115 when the steering wheel is in a stowed position when vehicle 100 is operated in an autonomous mode and enable/activate airbag 225 when the steering wheel 115 is in the operational position in the manual mode.); and 
displaying a content in the display device (Figure 3A reference touch-sensitive display screen 220 in steering wheel 115 as described in paragraph [0029]. Paragraph [0016] describes the display to present information to a user.) [ ], 
wherein determining whether or not to activate the airbag device comprises: 
activating the airbag device in a first driving mode, and 
deactivating the airbag device in a second driving mode (Figure 9 and paragraphs [0032]-[0034] describes to disable/deactivating an airbag 225 in a steering wheel 115 when the steering wheel is in a stowed position when vehicle 100 is operated in an autonomous mode and enable/activate airbag 225 when the steering wheel 115 is in the operational position in the manual mode.).
Cuddihy does not specifically disclose to activate a display device in a moving object.
Piao discloses to activate a display device in a vehicle based on driving mode of the vehicle (paragraph [0392]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Cuddihy’s display with the known technique of being selectively turned on or off according to whether or not the vehicle is in an autonomous driving mode yielding the predictable results of not interfering with manual driving as described by Piao (paragraph [0393]).
Regarding claim 2, Cuddihy discloses the method of claim 1, 
wherein determining whether or not to activate the display device comprises: 
deactivating an airbag module in the first driving mode, and 
activating the airbag module in the second driving mode (Figure 9 and paragraphs [0032]-[0034] describes to disable/deactivating an airbag 225 in a steering wheel 115 when the steering wheel is in a stowed position when vehicle 100 is operated in an autonomous mode and enable/activate airbag 225 when the steering wheel 115 is in the operational position in the manual mode.).
Regarding claim 3, Cuddihy discloses the method of claim 1, 
wherein the display device is comprised in front of a steering wheel of the moving object (Figure 3A reference touch-sensitive display screen 220 in steering wheel 115 as described in paragraph [0029].).
Regarding claim 7, Cuddihy discloses the method of claim 2, 
wherein, when the display device is activated based on the first mode, the airbag module of the moving object is folded into the moving object, and the display device is installed based on a position of the airbag module (Figure 9 and paragraphs [0032]-[0034] describes to disable/deactivating an airbag 225 in a steering wheel 115 when the steering wheel is in a stowed position when vehicle 100 is operated in an autonomous mode and enable/activate airbag 225 when the steering wheel 115 is in the operational position in the manual mode. Figure 3A reference display 220 described in paragraph [0029] to be integrated into the steering wheel 115. Therefore, while how a display and airbag are integrated into a steering wheel is not disclosed by Cuddihy (claim 6), Cuddihy does disclose that a steering wheel includes both a display and airbag and that the steering wheel changes position (interpreted as folding within a vehicle) and the display integrated within the steering wheel inherently changes position with the steering wheel.).
Regarding claim 8, Cuddihy discloses the method of claim 1, 
wherein the first driving mode is an autonomous driving mode and the second driving mode is a normal driving mode (Figure 9 and paragraphs [0032]-[0034] describes to disable/deactivating an airbag 225 in a steering wheel 115 when the steering wheel is in a stowed position when vehicle 100 is operated in an autonomous mode and enable/activate airbag 225 when the steering wheel 115 is in the operational position in the manual mode.), 
wherein a control right of the moving object is provided to the moving object in the first driving mode (Describing that which is inherent in the claimed limitation of the first driving mode being autonomous. In other words, the vehicle is controlled by the vehicle.), and 
wherein the control right of the moving object is provided to a driver of the moving object in the second driving mode (Describing that which is inherent in the claimed limitation of the second driving mode being normal driving mode. In other words, the vehicle is controlled by the driver.).
Regarding claim 9, Cuddihy discloses the method of claim 8, 
wherein the first driving mode is an autonomous driving mode exceeding or the same as a preset level, and the second driving mode is at least any one of a normal driving mode or a lower level of autonomous driving mode lower than the preset level (Figure 9 and paragraphs [0032]-[0034] describes to disable/deactivating an airbag 225 in a steering wheel 115 when the steering wheel is in a stowed position when vehicle 100 is operated in an autonomous mode and enable/activate airbag 225 when the steering wheel 115 is in the operational position in the manual mode.).
Regarding claim 10, Cuddihy discloses the method of claim 1, further comprises 
controlling a driving of the moving object based on the driving mode (Figure 9 and paragraphs [0032]-[0034] describes to disable/deactivating an airbag 225 in a steering wheel 115 when the steering wheel is in a stowed position when vehicle 100 is operated in an autonomous mode and enable/activate airbag 225 when the steering wheel 115 is in the operational position in the manual mode.), 
wherein the moving object determines a collision possibility of the moving object in the first driving mode (Paragraphs [0033]-[0034] describes to deploy an airbag during a collision that occurs (a determined 100% possibility) in both autonomous or non-autonomous driving modes (stored position of the steering wheel).).
Regarding claim 11, Cuddihy and Piao discloses the method of claim 10, 
wherein the moving object keeps a activating state of the display device (Figure 3A reference touch-sensitive display screen 220 in steering wheel 115 as described in paragraph [0029]. Paragraph [0016] describes the display to present information to a user (describing an active state).), when the moving object determines avoiding a collision based on the collision possibility (Paragraphs [0033]-[0034] describes to deploy an airbag during a collision that occurs (a determined 100% possibility) inherent in the opposite such that not deploying an airbag during non-collisions (none 100% determined possibility of a collision).).
Regarding independent claim 13, Cuddihy discloses a method of activating an airbag device in a moving object (Figure 9 and paragraphs [0032]-[0034] describes to disable/deactivating an airbag 225 in a steering wheel 115 when the steering wheel is in a stowed position when vehicle 100 is operated in an autonomous mode and enable/activate airbag 225 when the steering wheel 115 is in the operational position in the manual mode.), the method comprising: 
determining a driving mode of the moving object (Figure 1 reference moving object/vehicle 100 described in paragraph [0026] to perform different operations based on the operating mode of the vehicle being autonomous or manual. The description of performing different functions “when the vehicle 100 is operating in the manual/autonomous mode” describes an inherent determination of the manual/autonomous mode to perform the described functions.); 
determining whether or not to activate the airbag device based on the driving mode of the moving object (Figure 9 and paragraphs [0032]-[0034] describes to disable/deactivating an airbag 225 in a steering wheel 115 when the steering wheel is in a stowed position when vehicle 100 is operated in an autonomous mode and enable/activate airbag 225 when the steering wheel 115 is in the operational position in the manual mode.); and 
displaying a content in the display device (Figure 3A reference touch-sensitive display screen 220 in steering wheel 115 as described in paragraph [0029]. Paragraph [0016] describes the display to present information to a user.) [ ], 
wherein determining whether or not to activate the airbag device comprises: 
activating the [ ] airbag module device in a first driving mode, and 
activating the airbag module in a second driving mode (Figure 9 and paragraphs [0032]-[0034] describes to disable/deactivating an airbag 225 in a steering wheel 115 and activate airbag 230 when the steering wheel is in a stowed position when vehicle 100 is operated in an autonomous mode and enable/activate airbag 225 and disable airbag 230 when the steering wheel 115 is in the operational position in the manual mode. In both instances one of the two airbags are activate in both driving modes or in other words an airbag module, comprising both airbags, is active during both driving modes.).
Cuddihy does not specifically disclose to activate a display device in a moving object.
Piao discloses to activate a display device in a vehicle based on driving mode of the vehicle (paragraph [0392]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Cuddihy’s display with the known technique of being selectively turned on or off according to whether or not the vehicle is in an autonomous driving mode yielding the predictable results of not interfering with manual driving as described by Piao (paragraph [0393]).
Regarding independent claim 14, Cuddihy discloses a method of activating an airbag device in a moving object (Figure 9 and paragraphs [0032]-[0034] describes to disable/deactivating an airbag 225 in a steering wheel 115 when the steering wheel is in a stowed position when vehicle 100 is operated in an autonomous mode and enable/activate airbag 225 when the steering wheel 115 is in the operational position in the manual mode.), the method comprising: 
determining a driving mode of the moving object (Figure 1 reference moving object/vehicle 100 described in paragraph [0026] to perform different operations based on the operating mode of the vehicle being autonomous or manual. The description of performing different functions “when the vehicle 100 is operating in the manual/autonomous mode” describes an inherent determination of the manual/autonomous mode to perform the described functions.); 
determining the [ ] airbag, which are activated based on the driving mode of the moving object (Figure 9 and paragraphs [0032]-[0034] describes to disable/deactivating an airbag 225 in a steering wheel 115 when the steering wheel is in a stowed position when vehicle 100 is operated in an autonomous mode and enable/activate airbag 225 when the steering wheel 115 is in the operational position in the manual mode.); and 
displaying a content in the [ ] display device (Figure 3A reference touch-sensitive display screen 220 in steering wheel 115 as described in paragraph [0029]. Paragraph [0016] describes the display to present information to a user.) [ ], 
wherein determining whether or not to activate the airbag device comprises: 
folding an airbag module into the moving object and activating a first airbag device in a first driving mode, and
keeping a position of a steering wheel of the moving object and deactivating the first airbag device in a second driving mode (Figure 9 and paragraphs [0032]-[0034] describes to disable/deactivating an airbag 225 in a steering wheel 115 and activate airbag 230 when the steering wheel is in a stowed position when vehicle 100 is operated in an autonomous mode and enable/activate airbag 225 and disable airbag 230 when the steering wheel 115 is in the operational position in the manual mode.).
Cuddihy does not specifically disclose to activate a display device in a moving object.
Piao discloses to activate a display device in a vehicle based on driving mode of the vehicle (paragraph [0392]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Cuddihy’s display with the known technique of being selectively turned on or off according to whether or not the vehicle is in an autonomous driving mode yielding the predictable results of not interfering with manual driving as described by Piao (paragraph [0393]).
Regarding claim 15, Cuddihy discloses the method of claim 14, 
wherein determining whether or not to activate the display device comprises: activating a second airbag module in the first driving mode, and activating a first airbag module in the second driving mode (Figure 9 and paragraphs [0032]-[0034] describes to disable/deactivating an airbag 225 in a steering wheel 115 and activate airbag 230 when the steering wheel is in a stowed position when vehicle 100 is operated in an autonomous mode and enable/activate airbag 225 and disable airbag 230 when the steering wheel 115 is in the operational position in the manual mode.).
Regarding claim 16, Cuddihy discloses the method of claim 15, 
wherein determining whether or not to activate the display device comprises: 
deactivating the first airbag module in the first driving mode, and 
deactivating the second airbag module in the second driving mode (Figure 9 and paragraphs [0032]-[0034] describes to disable/deactivating an airbag 225 in a steering wheel 115 and activate airbag 230 when the steering wheel is in a stowed position when vehicle 100 is operated in an autonomous mode and enable/activate airbag 225 and disable airbag 230 when the steering wheel 115 is in the operational position in the manual mode.).
Regarding claim 17, Cuddihy discloses the method of claim 16, 
wherein, a second display device is activated in the second driving mode (Figure 3A reference computing device 215 described in paragraph [0026] to be a laptop or tablet (which inherently includes a display) may only be operated in the second manual driving mode.).
Regarding claim 19, Cuddihy discloses the method of claim 17, 
wherein the second display device is comprised in front of the steering wheel that is not folded in the moving object (Figure 3A reference second display/computing device 215 disposed in front of steering wheel (not on the steering wheel) and not disposed on steering wheel depicted in figure 9 to fold into dashboard of vehicle.).

7.		Claim(s) 4, 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy-Piao in view of Ohoka et al. (US Patent Application Publication 2012/0074674), herein after referred to as Ohoka.
Regarding claim 4, Cuddihy discloses the method of claim 1.
Cuddihy does not specifically disclose wherein the display device comprises at least two display devices, wherein the at least two display devices are connected and display an image when the display device is activated, and wherein the two display devices are separated when the airbag module is deployed.
Ohoka discloses wherein the display device comprises at least two display devices (Figure 1 reference steering wheel display 500 comprising left and right displays 510 and 520 respectively.), 
wherein the at least two display devices are connected and display an image when the display device is activated (Figures 4-5B reference left and right displays 510+520 comprising respective control devices 540+550 controlled via display control device 530 to display an image on left and right displays 510+520 as described in paragraphs [0102]-[0103]. Displayed image examples in figures 6-8.), and 
wherein the two display devices are separated when the airbag module is deployed (Figure 5B reference a left and right displays 510+520 as separated by a fragile portion 251 that breaks on airbag operation as described in paragraph [0058] and [0081]-[0083].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Cuddihy-Piao’s display with the known technique of two display devices yielding the predictable results of operating expansion and inflation of the airbag without being affected by the display disposed on the steering wheel as disclosed by Ohoka (paragraphs [0115]-[0117]).
Regarding claim 6, Cuddihy discloses the method of claim 3,
wherein the airbag module and display device integrated into the steering wheel (Figure reference airbag 225 described in paragraph [0033] to be integrated into the steering wheel 115 and figure 3A reference display 220 described in paragraph [0029] to be integrated into the steering wheel 115.).
Cuddihy does not specifically disclose the airbag module may be located above or below the display device.
Ohoka discloses the airbag module may be located above or below the display device (Figure 2 reference airbag module 400 disposed below topmost layer display 500 as seen by the driver.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Cuddihy-Piao’s display with the known technique of being located above the airbag module yielding the predictable results of increasing convenience to the driver due to the position of the display being positioned center pad of the steering wheel while not interfering with the airbag operation as disclosed by Ohoka (paragraph [0013]).
Regarding claim 12, Cuddihy discloses the method of claim 10, 
[ ] changes a deactivating state of the airbag module to an activating state of the airbag module, when the moving object determines not avoiding a collision based on the collision possibility (Paragraph [0033] describes to deploy/activate the airbag during a collision that occurs (a collision possibility).).
Cuddihy does not specifically disclose wherein the moving object changes an activating state of the display device to a deactivating state of the display device when the moving object determines not avoiding a collision based on the collision possibility.
Ohoka discloses wherein the moving object changes an activating state of the display device to a deactivating state of the display device and changes a deactivating state of the airbag module to an activating state of the airbag module, when the moving object determines not avoiding a collision based on the collision possibility (Figure 5A reference non-deployed airbag state and figure 5B depicts the state of the airbag device after the airbag is operated as described in paragraph [0058]. The state of the display 500 is changed from a normal/activated state in figure 5A to a split state in figure 5B interpreted to be a deactivated/non-normal state. Please note deactivate includes a broad scope of interpretation. The definition of deactivate includes “to make inactive or ineffective”. Splitting a display of a single image into a non-viewable state from deployment of an airbag is found to be within the scope of deactivating a display.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Cuddihy’s steering wheel display with the known technique of being deactivated when the moving object determines not avoiding a collision based on a collision possibility (collision occurring is a 100% determined possibility) yielding the predictable results of operating expansion and inflation of the airbag without being affected by the display disposed on the steering wheel as disclosed by Ohoka (paragraphs [0115]-[0117]).
Regarding claim 18, Cuddihy discloses the method of claim 15,
wherein the first display device is comprised corresponding to a part in which the steering wheel is folded, and the first airbag module and display device integrated into the steering wheel (Figure reference airbag 225 described in paragraph [0033] to be integrated into the steering wheel 115 and figure 3A reference display 220 described in paragraph [0029] to be integrated into the steering wheel 115.).
Cuddihy does not specifically disclose the airbag module may be located above or below the display device.
Ohoka discloses the airbag module may be located above or below the display device (Figure 2 reference airbag module 400 disposed below topmost layer display 500 as seen by the driver.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Cuddihy-Piao’s display with the known technique of being located above the airbag module yielding the predictable results of increasing convenience to the driver due to the position of the display being positioned center pad of the steering wheel while not interfering with the airbag operation as disclosed by Ohoka (paragraph [0013]).

Conclusion
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622